Case 1:20-cv-03550-DKC Document 1-6 Filed 12/07/20 Page 1 of 4

toe

JEFFREY §, HOSKINS
602 Old Riverside. Rad
Baltimore, MP. 21225

A

Pyagatetl

   

WAL-MART STORES EAST:
Dba WAL-MART SUPERC

‘The Gorporation Trust, Lng:
2405 Rodd, Suite 20)
uthervill-Tinionium, MD 2s

 
      

   
  
  

Defendant

IN THE

CIRCUIT COURT
OF MARYLAND
PORANNE ARUNDEL COUNTY

COMPLAINT AND PRAVER FOR JURY TRIAL

COMES NOW the PlaintiffiJeffrey:S. Hoskins, by his atiorneys,/Samuel O. Cole

and te Law Office of DavidiBllin, PAC. and sues WaleMart:Stores: EastLP dba Wal:

‘Matt Superdetiter (hei@ihaltct feferred to-.as “Defendant: Comoration”) and sates-as

follows:

1. The Plaintiff is:a resident of Baltimore-City, Maryland.

2. The Defendant is.a corpwration:which regularly conducts business. in and

‘around-the.Statetof Matvland.ineluding Anne Arundel County Maryland.

3, The oeuuirerice whichis the subject.of this lawstit occlitred in Arie Attndel

County, Maivland,

4

4. Venue ig claimediin Anne: Acihdel County, Maryland.

5. Onvor dbicut Octobe® 22, 2018. Plaintiff Hoskins was carefully-and lawfully

wall King in ihe. packing Ist of the"Wal-Mait Supercenter located ac 407 George Claus

Bowlevard, Severn. MD 2tdd. Plaintiff Hosking wasia customer oftheDetendant

Corporation on the date of this tneidedt.
Case 1:20-cv-03550-DKC Document 1-6 Filed 12/07/20 Page 2 of 4

6. Suddenly and without warning, Plaintiff tell as the result of an unmarked,
uncovered hole in the ground, which was negligently allowed to remain in a dangerous
and defective condition by agents; servants; employees; and/or servants of the Defendant
Corporation,

7, As aresult of the fall and negligence complained of hercinabove, the Plaintiff
suffered significant and severe injuries which necessitated medical evaluation and
treatment.

8. ‘The Detendant Corporation, through its agents, servants, and/or employees.
knew or should have known of ihe unsafe, hazardous, defective and dangerous condition
existing in the parking lot, which itat all tiraes, through its agents, servanis. employ ces
and/or representatives, owned, managed, and/or otherwise controlled on the day of the
incident described hereinabove, and negligently failed to eliminate said dangerous
conditions or té6 warn the Plaintiff or other customers or visitors: of the existence of
potentially dangerous conditions.

9, The Plaintifi?s injuries were caused by the carelessness, recklessness and negliyence
of the Defendant Corporation in thal it:

a. fatled to remove or correct the unsafe, dangerous and hazardous condition:

bb. thiled to adequately inspect for dangerous conditions:

a

failed to warn persons of the dangerous and unsafe conditions;

d, allowed the properly to be and remain in an unsate-and danverous condition;

c. failed to discover the presence of a, dangerous condition; and
ft. was. otherwise negligent and careless.
10. As adirect and proxinvate result of the Delendant Corporation’s negligence. the

Plaintiff was caused to-sustain seriqus injuries to-his person, severé shock to his nerves and

ot
Case 1:20-cv-03550-DKC Document 1-6 Filed 12/07/20 Page 3 of 4

nervous system, and.greatmentaland physi¢alkangtish.such thatche will be-and is prevented
tron engaging, in his:uswul activities, ‘pursuits, and diminishing forever his former sense of well-
being und mental. health.

Li. In.addition, the Plaintiifincurred.medical expenses:and other expenses.

12. As a divest aiid proxiinaté result. ofthe negligence.of te Defendant-Corporation, the
Plaintifé suffered severe physi¢alpain and-emotional pgin as:well as.economic tosses, and claim
ismadé against the Defendant: Corporation. herein. by the Plaintitf for these damages and losses.

13. AlLofthe injuries described ‘hercinabove were caused solely by the'actions of the
Detendant Corporation: with 16 Nepligence-whatsodvern. belialf of the Plaintiff,

WHEREFORE this suit is brought and the Plaintiff claims.dainages against the
Defendant Wal-Mart Stores East. LP dba, Wal-Mart. Supércentet in an-amount-exceading

SEVENTY: FIVE CHOUSAND:-DOLLARS ($75:000.00).

Respectfully ‘subavitted,

 
 
 

Samiel-O..Cole
CPFH I GL213 0108:
scole@elliniaw.com

Law Office of David Ellin
154 Wesuninster Pike
Reisterstown. MD 21136
(410). 833-0044.
(41.0)°833°0442 PAX

 

Attorneys for the Plaintiff
Case 1:20-cv-03550-DKC Document 1-6 Filed 12/07/20 Page 4 of 4

   

JEFFREY $. HOSKINS : INTHE

; CIRCUIT'COURT

OR MARYLAND

FOR ANNE-ARUNDEL GOUNTY

‘Gase No:

‘Defendant

Plamtiff respectfully praysrajury: trial incthe-abowese aptioned matter.

‘Respectfully submitted,

 

 

(41.0)-83300442 FAX

Auorneys for the Plaintiff:
